    Case 1:18-cv-00789-ALB-SMD Document 167 Filed 03/19/20 Page 1 of 14




              IN THE UNITED STATES DISTRICT COURT FOR
                  THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

SHOWCOAT SOLUTIONS, LLC,                 )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )   Case No. 1:18-cv-789-ALB
                                         )
ANDY BUTLER, individually and            )
d/b/a BUTLER CATTLE COMPANY,             )
HARMON BUTLER,                           )
CHRIS WILSON, individually and           )
d/b/a WILSON FARMS, and                  )
CODE BLUE, LLC,                          )
                                         )
            Defendants.                  )

                  MEMORANDUM OPINION AND ORDER

      This matter comes before the court on Plaintiff ShowCoat Solutions, LLC’s

Motion for Permanent Injunction, (Doc. 162), and Motion for Entry of Final

Judgment, (Doc. 166). Upon consideration, the motions are GRANTED.

                               BACKGROUND

      ShowCoat Solutions, LLC develops and distributes cattle haircare products,

including ShowCoat, Dress Coat, Volumax, and PopShot.

      Chad Folger and Kellie Folger, his wife, founded ShowCoat Solutions and

employed mostly family members, with the exception of a local high schooler,

Harmon Butler. One day while Harmon was at work, he took a picture of the formula

for ShowCoat with his cell phone.
       Case 1:18-cv-00789-ALB-SMD Document 167 Filed 03/19/20 Page 2 of 14




          As ShowCoat Solutions grew, it allowed other people to distribute its

products, including Harmon’s father, Andy Butler, and a family friend, Chris

Wilson. Over time, Folger began to suspect that Butler and Wilson were distributing

counterfeit products to their customers. Folger appeared unannounced at Butler’s

house, saw what he believed to be a counterfeiting operation, and called the police.

The police executed a warrant at the Butler residence where they found a handwritten

copy of the ShowCoat formula next to barrels, pipes, and other materials used to

create shampoo products.

          The Folgers terminated their distribution relationship with Butler and Wilson.

Shortly thereafter, Andy Butler and Chris Wilson formed their own cattle haircare

company, Code Blue, LLC and sold products similar to ShowCoat Solutions’.

          ShowCoat Solutions sued Defendants for trademark infringement; unfair

competition, false designation of origin; federal trademark dilution; unfair

competition, passing off; copyright infringement; violation of the Alabama Trade

Secrets Act; breach of contract; tortious interference with a contractual relation; and

trespass. Defendants countersued for malicious prosecution, unjust enrichment, and

assault.1

          At trial, Folger explained the process he used to develop his products. He

developed ShowCoat over a period of three intense years, with subsequent tweaks


1
    These claims and counterclaims include only those ultimately sent to the jury.

                                                  2
    Case 1:18-cv-00789-ALB-SMD Document 167 Filed 03/19/20 Page 3 of 14




as Folger received feedback from his customers. As for Dress Coat, Folger said that

it took significantly less time to make than ShowCoat because it required only a few

tweaks from the basic ShowCoat formula. At the end of the trial, the jury made the

following findings regarding the trademark, copyright, and trade secrets claims that

are the basis for ShowCoat Solutions’ motion for a permanent injunction:

      Andy Butler and Chris Wilson willfully infringed the ShowCoat and Dress

Coat trademarks, for which the jury awarded $200,000 in compensatory damages

against Butler and $175,000 against Wilson;

      Andy Butler, but not Chris Wilson, engaged in Unfair Competition, False

Designation of Origin, for which the jury awarded $40,000 in compensatory

damages against Butler;

      Andy Butler and Chris Wilson caused dilution by tarnishing ShowCoat

Solutions’ trademarks of ShowCoat and Dress Coat, but not Pop Shot and Volumax,

for which the jury awarded $100,000 against Butler and $75,000 against Wilson in

compensatory damages;

      Andy Butler, but not Chris Wilson, willfully infringed on ShowCoat

Solutions’ copyright, for which the jury awarded ShowCoat Solutions $100,000

against Butler;

      Harmon Butler, Andy Butler, and Code Blue, LLC (but not Chris Wilson)

violated the Alabama Trade Secrets Act, for which the jury awarded compensatory


                                         3
    Case 1:18-cv-00789-ALB-SMD Document 167 Filed 03/19/20 Page 4 of 14




damages of $25,000 against Harmon Butler, $250,000 against Andy Butler, and

$750,000 against Code Blue, LLC, with punitive damages of $10,000 against

Harmon Butler and $100,000 against Andy Butler. (Doc. 158 at 1–13).

                                    DISCUSSION

      Based on the jury’s verdict, ShowCoat Solutions has requested entry of a

permanent injunction against Andy Butler, Harmon Butler, Chris Wilson, and Code

Blue, LLC. ShowCoat Solutions requests that the Court prevent Defendants from

ever again participating—in any manner—in the livestock haircare industry.

Defendants conceded that some injunctive relief is appropriate, but they argue that

the scope should not be as broad as ShowCoat Solutions requests. The Court’s broad

discretionary injunctive power is rooted in equity. And equity is distinguished from

law by “is its flexible and discretionary nature, its ability to respond to real-world

practicalities, and its general aversion to rules that let bad actors capitalize on legal

technicalities.” United States v. Askins & Miller Orthopaedics, P.A., 924 F.3d 1348,

1359 (11th Cir. 2019) (citing Roscoe Pound, The Decadence of Equity, 5 Colum. L.

Rev. 20 (1905)). Accounting for equity’s flexibility and concerns for real-world

practicalities, the Court will limit the scope of injunctive relief to no more than

necessary to remedy the harm to ShowCoat Solutions.

  I. Injunctive Relief is Appropriate Under Both Federal and Alabama Law

    A. Federal Injunctive Relief for Trademark and Copyright Violations


                                           4
    Case 1:18-cv-00789-ALB-SMD Document 167 Filed 03/19/20 Page 5 of 14




      ShowCoat Solutions requests injunctive relief against Andy Butler and Chris

Wilson for their trademark and copyright violations. See 15 U.S.C. § 1116(a)

(permitting injunctive relief for trademark violations); 17 U.S.C. § 502(a) (same for

copyright violations). Under federal law, the Court will grant or deny injunctive

relief “‘consistent with traditional principles of equity’ based on the facts of the

particular case.” Hoop Culture, Inc. v. GAP Inc., 648 F. App’x 981, 984 (11th Cir.

2016) (quoting eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 394 (2006)). The

Court’s decision to award injunctive relief is guided by four factors: (1) the plaintiff

has suffered an irreparable injury; (2) legal remedies, such as monetary damages, are

inadequate compensation for that injury; (3) the balance of hardships favors the

plaintiff over the defendant; and (4) the injunction would not disserve the public

interest. eBay Inc., 547 U.S. at 391.

      Chris Wilson and Andy Butler have caused ShowCoat Solutions irreparable

injury by hijacking control of its intellectual property. In the Eleventh Circuit,

“grounds for irreparable injury include loss of control of reputation, loss of trade,

and loss of goodwill.” Ferrellgas Partners, L.P. v. Barrow, 143 F. App’x 180, 190

(11th Cir. 2005) (quoting Pappan Enters. Inc. v. Hardee’s Food Sys., Inc., 143 F.3d

800, 805 (3d Cir. 1998). Trademark infringement has been specifically cited as

causing irreparable harm, even with the availability of monetary damages. Askins &

Miller Orthopaedics, P.A., 924 F.3d at 1358–59 (citing Levi Strauss & Co. v. Sunrise


                                           5
    Case 1:18-cv-00789-ALB-SMD Document 167 Filed 03/19/20 Page 6 of 14




Int’l Trading Inc., 51 F.3d 982, 986 (11th Cir. 1995)). Here, Andy Butler and Chris

Wilson have infringed ShowCoat Solutions’ trademarks, and Butler has violated

ShowCoat Solutions’ copyright.

      ShowCoat Solutions’ injuries cannot be adequately remedied at law, so an

equitable remedy is warranted. Despite the money awarded by the jury, ShowCoat

Solutions still stands to suffer additional harm if Butler and Wilson are free to

continue infringing its trademarks or violating its copyright. And merely asking

ShowCoat Solutions to “sit on its hands” until it can “bring an action for money

damages does not qualify as an ‘adequate’ legal remedy.” See id. at 1358.

      On balance, the equities of granting or withholding equitable relief also favors

ShowCoat Solutions, because it faces greater future harm. Despite the jury’s award

of damages, ShowCoat is still subject to further harm absent injunctive relief. As

noted above, ShowCoat Solutions has irretrievably lost control of its trademarks and

copyright, which further affects its customers, market share, and ability to control

its reputation. And this harm was inflicted by a competitor to take a portion of

ShowCoat Solutions’ market share. While ShowCoat Solutions may recover its

customers and market share, the balance of equities still favors an injunction to

prevent Defendants from capitalizing on the damage they have caused.

      As for Andy Butler and Chris Wilson, an injunction would simply prevent

them from doing what the law already prohibits. The balance of the equities strongly


                                          6
    Case 1:18-cv-00789-ALB-SMD Document 167 Filed 03/19/20 Page 7 of 14




favors granting an injunction to prevent Butler and Wilson from wrongfully

benefitting from ShowCoat Solutions’ intellectual property.

      Finally, injunctive relief would not disserve the public interest because the

public has a significant interest in protecting intellectual property. While the Court

merely asks if an injunction would not disserve the public interest, granting

injunctive relief in this case would affirmatively serve the public interest by

dissuading other would-be misappropriation.

      Taking into account each of these factors, injunctive relief is warranted against

Andy Butler and Chris Wilson.

           B. Alabama Injunctive Relief for Trade Secrets Violations

      ShowCoat Solutions also requests injunctive relief against Andy Butler,

Harmon Butler, and Code Blue, LLC under the Alabama Trade Secrets Act, which

allows injunctive relief to the extent it is not “duplicative” of any actual damages or

recovery of profits. See Ala. Code § 8-27-4 (1975). Under Alabama law, the court

will enter a permanent injunction after a plaintiff succeeds on the merits of his case

if (1) there is a substantial threat of irreparable injury absent an injunction; (2) the

threatened injury to the plaintiff outweighs the harm the injunction may cause the

defendant; and (3) granting the injunction will not disserve the public interest. City

of Gadsden v. Boman, 143 So. 3d 695, 703 (Ala. 2013) (quoting Walden v. ES

Capital, LLC, 89 So. 3d 90, 105 (Ala. 2011)).


                                           7
    Case 1:18-cv-00789-ALB-SMD Document 167 Filed 03/19/20 Page 8 of 14




      The jury’s verdict establishes that Andy Butler, Harmon Butler, and Code

Blue, LLC have caused ShowCoat Solutions irreparable injury. Like trademark and

copyright violations, trade secret misappropriation can result in damaged or stolen

customer relationships and goodwill. Here, the trade secret that Andy Butler,

Harmon Butler, and Code Blue, LLC misappropriated—the ShowCoat formula—

took years to develop and is at the heart of ShowCoat Solutions’ products. Like

demons flying from Pandora’s box, misappropriated trade secrets cannot be

replaced.

      The balance of hardships favors ShowCoat Solutions because it has

irretrievably lost its trade secrets. But ShowCoat Solutions’ proposal to ban all the

defendants from participating in the livestock haircare industry indefinitely would

give ShowCoat Solutions greater relief than it needs to remedy the misappropriation

of its trade secrets. It would also place an undue burden on Andy and Harmon Butler,

particularly on Harmon. He is currently attending college and plans to make his

living in the livestock industry. Doing so would be difficult, if not impossible, in the

face of the proposed injunction. Accordingly, as explained in more detail below, the

Court concludes that the balance of the equities does not justify the degree of

injunctive relief that ShowCoat Solutions requests.

      The public interest would be served by appropriate injunctive relief because

the public has a significant interest in protecting intellectual property. In fact,


                                           8
    Case 1:18-cv-00789-ALB-SMD Document 167 Filed 03/19/20 Page 9 of 14




denying injunctive relief in this situation would amount to forcing companies to sell

their trade secrets to those who steal them. See 3M v. Pribyl, 259 F.3d 587, 607 (7th

Cir. 2001).

      Taking into account each of these factors, injunctive relief is warranted against

Andy Butler, Harmon Butler, and Code Blue, LLC.

                           II. Scope of Injunctive Relief

      When the Court exercises its broad discretionary equitable powers to issue an

injunction, the order must “state the reasons why it issued; state its terms

specifically; and describe in reasonable detail—and not by refer[ence] …—the act

or acts restrained or required.” Fed. R. Civ. P. 65(d). Having stated above the reasons

warranting equitable relief, the Court’s next task is to decide what behavior to enjoin,

where to enjoin it, and for how long.

    A. Federal Injunctive Relief for Trademark and Copyright Violations

      ShowCoat Solutions requests, and Defendants agree, that Andy Butler and

Chris Wilson should be enjoined from violating ShowCoat Solutions’ intellectual

property rights. To avoid merely telling Butler and Wilson to “obey-the-law,” the

Court specifically enjoins Butler and Wilson, and all persons acting in concert or

participating with them, (1) from referencing or using ShowCoat Solutions’

trademarks in “ShowCoat” or “Dress Coat” or any similar mark, whether on a

product or advertisement, virtual or otherwise; (2) selling any products, actual or


                                           9
    Case 1:18-cv-00789-ALB-SMD Document 167 Filed 03/19/20 Page 10 of 14




counterfeit which infringe on the “ShowCoat” or “Dress Coat” marks; and (3) acting

in any way calculated to cause purchasers or consumers to believe Defendants’

products or services originate with or are produced or sold under the control and

supervision of ShowCoat, or are affiliated, connected, associated, sponsored,

guaranteed, or approved by ShowCoat.

      In accordance with the jury’s findings that only Butler and Wilson violated

ShowCoat Solutions’ trademarks and only Butler violated its copyright, the scope of

the Court’s injunction is accordingly limited. Of course, this injunction also applies

to all parties; officers, agents, servants, employees, and attorneys of the parties; and

other persons in active concert or participation with them. Fed. R. Civ. P. 65(d)(2).

And ShowCoat Solutions can bring suit under the applicable trademark and

copyright laws for any violations outside the scope of the injunction.

           B. Alabama Injunctive Relief for Trade Secrets Violations

      ShowCoat Solutions argues that because Defendants’ misappropriation of its

formula will forever taint Defendants’ products, Defendants should be prevented

from ever again participating in any manner in the livestock haircare industry. But

ShowCoat Solutions’ request overlooks the unique nature of trade secrets. See, e.g.,

Bell Helicopter Textron Inc. v. Airbus Helicopters, 78 F. Supp. 3d 253, 273 (D.D.C.

2015) (citing LG Electronics U.S.A., Inc. v. Whirlpool Corp., 798 F. Supp. 2d 541,

563 (D. Del. 2011)) (“Some district courts accordingly have declined to issue


                                          10
    Case 1:18-cv-00789-ALB-SMD Document 167 Filed 03/19/20 Page 11 of 14




permanent injunctions based solely on competitive harm resulting from the ‘head

start’    afforded   by   infringement.”).    Injunctive   relief   for   trade   secrets

misappropriation is warranted to take away the benefit that a defendant-competitor

gained by taking the trade secret instead of doing his or her own product

development. Under the Alabama Trade Secrets Act, “broad discretion is given the

court to fashion appropriate equitable relief. The duration of an injunction normally

is for the period the trade secret is expected to remain a secret.” Thad G. Long, The

Alabama Trade Secrets Act, 18 Cumb. L. Rev. 557, 577 (1988) (quoting Ala. Code

§ 8-27-4 cmt). To that end, injunctive relief should “preclude defendant’s wrongful

activities for a period of time reasonably necessary to protect plaintiff’s interests

….” 4 Milgrim on Trade Secrets § 15.02 [1][d]. To appropriately restrict the scope

of the injunction, the Court will use the most commonly employed standard: “the

period of time that would be required for independent development ….” Id.

         Based on the evidence at trial, Alabama trade secrets law, and the balance of

the equities, the Court concludes that four types of injunctive relief are appropriate.

         First, the Butlers and Code Blue, LLC should be permanently prohibited from

using or otherwise referring to the stolen formula for ShowCoat. The Court finds

that, had the Defendants not taken the formula, it would have remained a secret

indefinitely. They should not be able to use the formula again to develop a product

for any commercial or personal purpose.


                                             11
    Case 1:18-cv-00789-ALB-SMD Document 167 Filed 03/19/20 Page 12 of 14




      Second, for three years, the Butlers should be prohibited from working in the

livestock haircare industry in any manner whatsoever, including, but not limited to

as an employee, consultant, or otherwise, with or without compensation. This period

of time is sufficient, but not greater than necessary, to remove the unlawful benefit

that the defendants gained by taking the ShowCoat formula. Folger testified that the

stolen trade secret was not easily susceptible to reverse engineering. But it is

undisputed that similar formulas for livestock hair products are used by others in the

industry and that ranchers and farmers can develop their own formulas through trial

and error. So, left to their own devices, the Butlers reasonably could have

independently developed a comparable formula within three years. Issuing a

permanent injunction against the Butlers for longer than this period, at least on the

facts of this case, would be inequitable. Moreover, this aspect of the injunction will

not extend to education or personal livestock ownership, which will allow the

Butlers to continue with non-commercial livestock activities that do not affect

ShowCoat Solutions.

      Third, it is appropriate to permanently enjoin Code Blue, LLC from being sold

or transferred in whole or in part and from distributing any product for the care of

the hair of livestock of any sort or working in the livestock haircare industry in any

manner whatsoever. The company faces a substantial judgment for monetary

damages, the likely result of which is insolvency. A permanent injunction against


                                         12
    Case 1:18-cv-00789-ALB-SMD Document 167 Filed 03/19/20 Page 13 of 14




the company would prevent the inequitable result of allowing the company to retain

any lingering goodwill or brand strength it enjoys only through misappropriating

ShowCoat Solutions’ trade secrets. Should the Butlers (after the three-year

independent development period) or Wilson decide to continue working in the

livestock haircare industry, they should have to compete on their own ideas and

products, without relying on a company that was built on the misappropriation of

ShowCoat Solutions’ trade secrets.

      Finally, although the jury found that Chris Wilson did not violate the Alabama

Trade Secrets Act, under the Court’s equitable authority, and as noted in the Federal

Rules, the Court will enjoin Wilson from cooperating with, assisting, consulting, or

otherwise working in concert with the Butlers or Code Blue, LLC in any way that

would violate the injunctions pertaining to them. Fed. R. Civ. P. 65(d)(2) (binding

“other persons who are in active concert or participation”). To that end, Wilson

cannot consult, assist, or cooperate with the Butlers regarding work in the livestock

haircare industry for three years. He will similarly be enjoined from using his shares,

ownership, or control over Code Blue, LLC to distribute or market products in the

livestock haircare industry permanently.

                                  CONCLUSION

      Based on the foregoing, the Motion for Permanent Injunction and the Motion

for Entry of Final Judgment are GRANTED. Defendants Andy Butler, Harmon


                                           13
    Case 1:18-cv-00789-ALB-SMD Document 167 Filed 03/19/20 Page 14 of 14




Butler, Chris Wilson, and Code Blue, LLC are accordingly ENJOINED and

RESTRAINED as further set out in the Final Judgment and Injunction entered this

date.

        DONE and ORDERED this 19th day of March 2020.


                                         /s/ Andrew L. Brasher
                                    ANDREW L. BRASHER
                                    UNITED STATES DISTRICT JUDGE




                                      14
